                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JESSICA ABEYTA,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )           No. 3:18-cv-00386
v.                                                 )           Chief Judge Crenshaw
                                                   )           Magistrate Judge Brown
                                                   )
STONECREST MEDICAL CENTER,                         )
et al.,                                            )
                                                   )
        Defendants.                                )

                                              ORDER

        Pending before the Court are motions to dismiss from Defendant StoneCrest Medical Center

(Docket Entry No. 22), Defendants Bingham and Trembley (Docket Entry No. 38), and Defendant

Sloas (Docket Entry Nos. 46 and 47). Defendants argue that all of Plaintiff’s claims are barred by

the applicable one-year statute of limitations for each of the claims. To accurately assess the statute

of limitations defense, the Magistrate Judge ordered Defendants to submit under seal documentation

of Plaintiff’s visit to establish which actions took place on April 20, 2017, as opposed to April 21,

2017.

        Upon reflection, given that matters outside of the pleadings have been submitted and must

be considered by the Magistrate Judge, Defendants’ motions to dismiss (Docket Entry Nos. 22, 38,

46 and 47) are TERMINATED as moot. See Fed. R. Civ. P. 12 (“If, on a motion under Rule

12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule 56. All parties must be given a

reasonable opportunity to present all the material that is pertinent to the motion.”)
       Accordingly, Defendants are given twenty-one (21) days to re-file their motions as motions

for summary judgment pursuant to Fed. Riv. P. 56 and Local Rule 56.01. Plaintiff shall have

twenty-eight (28) days to respond.

       It is so ORDERED.

                                                   /s/    Joe B. Brown
                                                   JOE B. BROWN
                                                   United States Magistrate Judge




                                               2
